[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
By writ, summons and complaint, dated September 23, 1997, the plaintiff, Peggy A. Buttram, commenced this action in negligence against the defendant, Kelly S. Whiteneck.
After a full trial, the court, based on the preponderance of the credible, relevant, reliable and legally admissible evidence and the reasonable, rational and lawful inferences to be drawn therefrom, finds, determines and rules as follows: CT Page 6415
On March 27, 1997, the plaintiff was 39 years old and employed full time as a secretary with the State of Connecticut Department of Health.
On said date, at approximately 4:49 p.m., the plaintiff was operating her motor vehicle in a westerly direction on Route 66 in Middletown, Connecticut. While she was stopped in traffic she was struck from behind by a motor vehicle owned and operated by the defendant.
The defendant has admitted liability for the collision and the plaintiff claims injury to her person, specifically to the area of her left neck and shoulder and lower back. She also claims that, as a result of the accident, she incurred medical bills and suffers from a 5% permanent partial impairment of her left neck and shoulder.
The plaintiff, in a previous motor vehicle accident, which occurred in 1987, injured her neck and lower back.
The defendant produced evidence that she sustained medical bills in the amount of $1,919.09 and lost wages of $114.83, for a total of $2,033.92, as a result of the accident.
In order to recover in an action of negligence, the plaintiff has the burden of proving, by a preponderance of the evidence, the essential elements of an action in negligence, namely, a duty, a breach of that duty, causation and actual injury or damages. RK Constructors, Inc. v.Fusco Corporation, 231 Conn. 381, 324 (1994). The parties have stipulated to liability, leaving the adjudication of damages, if any, to the court.
The court, based on the stipulation of the parties, the evidence and exhibits proffered at trial and with due consideration of the arguments of counsel, finds that the plaintiff was damaged in the amount of $12,500.00.
Accordingly, judgment may enter for the plaintiff, Peggy A. Buttram, to recover of the defendant, Kelly S. Whiteneck, the amount of $12,500.00, plus costs.
  DANIEL F. SPALLONE JUDGE TRIAL REFEREE